21-11298-lgb       Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14     Main Document
                                         Pg 1 of 36

                                  HEARING DATE AND TIME: AUGUST 26, 2021 @ 10:00 A.M. ET

MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022
(212) 735-8600
Joseph T. Moldovan, Esq.
Latisha Thompson, Esq.
David J. Kozlowski, Esq.

Attorneys for Be-Aviv 286 Rider LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                      Chapter 11

286 RIDER AVE ACQUISITION LLC,                              Case No. 21-11298-LGB

         Debtor.


 BE-AVIV 286 RIDER LLC’S RESPONSE TO MOTION BY 286 RIDER AVE
 DEVELOPMENT LLC TO (I) DISMISS BANKRUPTCY CASE PURSUANT
    TO 11 U.S.C. §§ 303, 305, AND 1112, AND (II) FOR TURNOVER OF
   CERTAIN MEMBERSHIP INTERESTS UNDER 11 U.S.C. § 543, AND
JOINDER BY RESPONDENT TO DEBTOR’S RESPONSE TO THE MOTION


         Be-Aviv 286 Rider LLC (“Lender”), by its undersigned counsel, Morrison

Cohen LLP, (a) files this response (“Response”) to the Motion to (i) Dismiss

Bankruptcy Case Pursuant to 11 U.S.C. §§ 105, 305, and 1112 and (ii) for Turnover

of Certain Membership Interests under 11 U.S.C. § 543 (“Motion”), dated August 5,

2021, filed by 286 Rider Ave Development LLC (“Pledgor”), and (b) joins in the

response filed by the Debtor in response to the Motion. In support of this Response,

Lender respectfully sets forth and represents as follows:
21-11298-lgb         Doc 23      Filed 08/19/21 Entered 08/19/21 15:13:14              Main Document
                                              Pg 2 of 36



                                   PRELIMINARY STATEMENT

          1.      Unable to pay its debts, which include a $1.2 million judgment in favor

of a third party creditor, an $8 million fully-matured loan (“Loan”) provided by the

Lender, overdue taxes, and other sums likely owed to tradesmen and professionals, 1

on July 15, 2021, 286 Rider Ave Acquisition LLC (“Debtor”) filed for bankruptcy

protection.

          2.      The filing was validly authorized by 286 Rider Lender LLC (“Rider

Lender”), the Managing Member of the Debtor and by the Petition and other

documents executed by Lee Buchwald, the independent manager of the Debtor

(“Independent Manager”). A copy of the corporate authorization for the filing is

attached as Exhibit A to the Declaration of Ben Harlev, (“Harlev Decl.”) submitted

in support of this Response. 2

          3.      In brief, the Motion argues that the filing was unauthorized because

Rider Lender lacked requisite corporate authority to take over the management of

the Debtor and authorize the commencement of this case (“Bankruptcy Case”).

Pledgor is simply wrong. As explained in detail below, the facts, despite all attempts

to embellish and obfuscate them, are simple: Lender made the Loan. The Debtor

defaulted. Lender agreed to extend the maturity date of the Loan in exchange for the

typical release of all prior acts and conduct, acknowledgement of the default, and




1Lender uses the word “likely” here because neither Lender nor the Debtor have visibility into the full
extent of the Debtor’s liabilities because the Pledgor has refused to release the books and records of
the Debtor to the Debtor.

2
    References to the Declaration will be in the format: “Declaration Exhibit __, at __.”


                                                      2
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                       Pg 3 of 36



acknowledgment that the Debtor had no defenses to the obligations evidenced by the

Loan. The Loan matured. The Debtor did not satisfy the Loan. The Lender informed

the Debtor and Pledgor that it was in default. Debtor did nothing. Lender then

properly exercised its rights under a pledge (“Pledge”) of the membership interest

(“Membership Interest”) the Pledgor had in the Debtor that the Pledgor provided

Lender as collateral and consideration for the Loan. A copy of the Pledge is attached

to the Harlev Decl. as Exhibit B.

       4.     The Pledge provides very explicitly that upon default, the Lender can

take control of the Debtor. This is the language at the heart of this Motion and the

issues before this Court, all the rest is just noise:

              If an Event of Default shall occur and be continuing, then
              all Membership Interests at Lender’s option, may be
              registered in the name of Lender or its nominee (if not
              already so registered), and Lender or its nominee may
              thereafter exercise (i) all voting and all equity, membership
              and other rights pertaining to the Membership Interests
              and (ii) any and all rights of conversion, exchange, and
              subscription and any other rights, privileges or options
              pertaining to such Membership Interests as if it were the
              absolute owner thereof (including, without limitation, the
              right to exchange at its discretion any and all of the
              Membership Interests upon the merger, consolidation,
              reorganization, recapitalization or other fundamental
              change in the organizational structure of any member or
              upon the exercise by Pledgor or Lender of any right,
              privilege or option pertaining to such Membership
              Interests, and in connection therewith, the right to deposit
              and deliver any and all of the Membership Interests with
              any committee, depositary, transfer agent, registrar or
              other designated agency upon such terms and conditions as
              it may determine), all without liability except to account
              for property actually received by it, but Lender shall have
              no duty to exercise any such right, privilege or option and




                                             3
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                       Pg 4 of 36



              shall not be responsible for any failure to do so or delay in
              so doing.

See Decl. Ex. B at 2–3, § 5(a).

      5.      In accordance with the rights expressly granted to it by the Pledgor, the

Lender exercised its rights under the Pledge, took control of the Debtor, appointed

Rider Lender as the Managing Member, appointed Buchwald as the Independent

Manager, and authorized Buchwald to seek Chapter 11 relief for the Debtor. Pledgor,

obviously unhappy with this result, filed the Motion more than three months after

the exercise of the Pledge.

      6.      The Motion should be denied because despite a lot of verbiage and what

might be charitably called, misstatements of the facts, Movant fails to articulate a

single valid legal argument why this case should be dismissed. In support of the

Motion, Pledgor makes the following arguments:

      (i)     the Pledge which transferred management of Debtor, including the right

      to commence a bankruptcy case, was invalid as it was not executed pursuant to

      a signed consent—the problem with this argument is that there is a signed

      consent attached to the loan documents, see Section C, infra;

      (ii)     Lender was required to commence a public UCC Sale in order to take

      advantage of the rights under the Pledge—the language of the Pledge belies

      this position and this is simply not the law, see Section D, infra;

      (iii)    the bankruptcy is really a two-party collection dispute—this is a

      disingenuous statement; Movant knows that on the same day it entered into

      the Loan, in contravention of the Loan Documents (as defined below), it caused



                                           4
21-11298-lgb   Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14       Main Document
                                     Pg 5 of 36



     the Debtor to grant a $1 million confession of judgment to the entity that sold

     it the land, in addition (a judgment was thereafter entered against the Debtor

     on the confession in the amount of $1.2 million), there are debts owed to the

     New York State taxing authorities, and likely various vendors and

     professionals who have represented the Debtor over the past several years, see

     Sections B, F infra;

     (iv)   the bankruptcy case was filed to avoid state-court litigation where Lender

     is not faring well—since nothing has happened in a pending state court action

     other than a change of venue motion and a meretricious attempt by the Pledgor

     to claim the Lender defaulted on an answer, this argument is, at best, a waste

     of time, see Section F, infra;

     (v)    the effect of the bankruptcy case is to deprive the Pledgor of the equity of

     redemption—in addition to misperceiving who owns the equity of redemption

     (the Debtor owns it, not the Pledgor), Pledgor has studiously avoided citing

     cases from this Circuit that make clear that in a case such as this, the equity

     of redemption is one of the Debtor’s assets, and that nothing Lender has done

     or could do can alter that legal reality or impair, clog, or otherwise affect, the

     Debtor’s equity of redemption, see Section G, infra;

     (vi)   the Court should order the Lender to turn over the Membership Interest

     to the Pledgor under 11 U.S.C. § 543—since the Membership Interest is not an

     asset of the Estate and neither the Pledgor nor the Lender are debtors in this




                                          5
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14        Main Document
                                      Pg 6 of 36



      case, it is difficult to fathom how Section 543 applies or how this Court could

      have jurisdiction to resolve this request, see Section H, infra.

      7.     It should also be noted that Pledgor’s inaction with respect to the

Lender’s exercise of the Pledge and the Debtor’s post petition activities, renders

Pledgor’s complaint about what has happened to it hollow, artificial, and desperate.

Pledgor took no action after it was notified of the default and Lender’s exercise of the

Pledge on April 27, 2021. It took no action after this Bankruptcy Case was commenced

on July 15, 2021, until the filing of the Motion three weeks later. It failed to comply

with this Court’s 2004 Order that required Pledgor to provide the Debtor with the

Debtor’s books and records. Meanwhile, the Lender has done everything by the book.

It made protective advances in order to pay for the management of the Debtor,

insurance for the Property, and counsel fees. And the Debtor has been working

assiduously since the Petition Date to obtain the books and records or the Debtor and

satisfy its Chapter 11 administrative obligations.

      8.     Each of Pledgor’s arguments is utterly and completely without merit and

the Motion should be denied.

                                   BACKGROUND

      9.     Debtor is the owner of the real property located at 286 Rider Avenue,

Bronx, New York (“Property”), which it purchased on or around September 19, 2019.

To facilitate its purchase of the Property, Debtor obtained the Loan in the original

principal amount of $8,000,000.00 from Lender. The Loan is evidenced by a

Promissory Note dated as of September 19, 2019 (“Note”), as amended by the First

Amendment to Promissory Note (“Amendment”) dated as of September 18, 2020


                                           6
21-11298-lgb   Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14    Main Document
                                      Pg 7 of 36



(collectively with Loan and Note, “Loan Agreement”). A copy of the Note and the

Amendment are attached to the Harlev Decl. as Exhibits C and D, respectively.

      10.    Contemporaneously with the execution of the Note, Debtor granted

Lender a mortgage and security interest in the Property. The mortgage dated

September 19, 2019, made by and between Debtor and Lender in the principal

amount of the Loan was recorded with the Office of the City Register for the City of

New York on September 30, 2019, under CRFN 201900315617 (“Mortgage”) against

the property located at 286 Rider Avenue, Bronx, New York. A copy of the Mortgage

is attached to the Harlev Decl. as Exhibit E.

      11.    Contemporaneously with the execution of the Note and Mortgage,

Debtor and Pledgor also executed a Document Re-Execution Agreement (“Document

Re-Execution Agreement”). A copy of the Document Re-Execution Agreement is

attached to the Harlev Decl. as Exhibit F. The Debtor also provided the Lender with

the Certificate for Limited Liability Company Interests in 286 Rider Ave Acquisition

LLC, dated September 17, 2019, signed by Toby Moskovits as authorized signatory,

wherein the Debtor certified that 286 Rider Ave Development LLC was the sole owner

of 100% of the limited liability company interests in the Debtor (“Certificate”).

Attached to the Certificate was the Assignment of Interest in blank, also executed by

Toby Moskovits on behalf of the Pledgor, whereby the Pledgor, as assignor,

“irrevocably constitutes and appoints Transferee and its authorized officers, as

attorney-in-fact, to transfer the same on the books and records of the Company, with

full power of substitution in the premises” (“Assignment of Interest”). The




                                          7
21-11298-lgb     Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14     Main Document
                                       Pg 8 of 36



Certificate and the Assignment of Interest are attached to the Harlev Decl. as Exhibit

G.

      12.      Contemporaneously with the execution of the Note and Mortgage,

Pledgor, then the managing member of Debtor, pledged 100% of its membership

interests in Debtor to Lender in order to secure repayment of the Loan. See Harlev

Decl. Ex. B.

      13.      The Note, Loan Agreement, Pledge, Mortgage, Certificate, Assignment

of Interest, Document Re-Execution Agreement, Amendment, and all other

documents evidencing or securing the Loan including the “Written Consent” as

defined below, shall hereinafter collectively be referred to as “Loan Documents.”

      14.      As part of the Loan Documents, Pledgor and Debtor provided a Written

Consent in Lieu of a Meeting dated as of September 19, 2019 (“Written Consent”).

The Written Consent at page 2 states:

               RESOLVED, that the Sole Member is authorized to
               execute and deliver to Lender the Pledge;

               RESOLVED, that Toby Moskovits (the “Authorized
               Signatory”) be, and hereby is, authorized to execute and
               deliver on behalf of the Borrower and the Sole Member all
               agreements and collateral documents, including, without
               limitation, the Loan Documents, Membership Interest
               Pledge Agreement and any security agreements with any
               such changes as the Authorized Signatory shall deem
               necessary or appropriate to effectuate the Loan, the
               execution of each of the same with any such changes
               thereto to be conclusive evidence of the approval of such
               changes by the members as if specifically approved in these
               resolutions; and

               RESOLVED, that the Authorized Signatory, be, and
               hereby is, authorized and directed to execute and deliver
               on behalf of the Borrower and the Sole Member any and all


                                           8
21-11298-lgb   Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14     Main Document
                                      Pg 9 of 36



             such agreements, instruments and other documents, to pay
             all such amounts, costs, fees and expenses and to take all
             such further action as may be required or appropriate,
             under the provisions of the Loan, as such officer, deems
             necessary or appropriate to effectuate the intent and
             purposes of the foregoing resolutions;....

The Written Consent is attached hereto as Exhibit H to the Harlev Decl. Toby

Moskovits signed the Loan Documents and the Written Consent as she was

authorized to do.

      15.    Debtor failed to repay the Loan on the original maturity date of

September 18, 2020, and on the same date, entered into the Amendment, which

extended the maturity date of the Loan to February 1, 2021, with options for two

possible one-month extensions. See Harlev Decl. Ex. D.

      16.    The Amendment is signed by Toby Moskovits on behalf of Debtor and by

Toby Moskovits and Yechial Michael Lichtenstein as Guarantors. Id.

      17.    As is standard when a lender grants a borrower a reprieve in connection

with a defaulted loan, the borrower and the guarantors ratify all the loan documents,

acknowledge that that the amounts in default are due and owing and that the amount

owed is due without offset, claim, defense, counterclaim or right of recoupment, and

release the lender on account of any conduct or action that preceded the loan

amendment, which is precisely what Debtor did here.

      18.    In the Amendment, Debtor made the following representations:

             Section 3(c). As of the effective date hereof, [Debtor] is
             legally, validly and enforceably indebted to the Lender
             under the Note in the principal amount of $8,000,000.00
             which is due without offset, claim, defense, counterclaim or
             right of recoupment.



                                          9
21-11298-lgb   Doc 23      Filed 08/19/21 Entered 08/19/21 15:13:14    Main Document
                                        Pg 10 of 36



             Section 3(d). There is no pending or threatened (in writing)
             action or proceeding affecting the [Debtor] before any court,
             governmental agency or arbiter, which may materially and
             adversely affect the financial condition or operations or
             prospects of the [Debtor] or which purports to affect the
             legality, validity or enforceability of this Amendment or the
             Note, as amended hereby.

Harlev Decl. Ex. D at 3

      19.    Debtor also affirmatively released the Lender.

             Section 10. Release. [Debtor] hereby shall forever release,
             discharge and acquit Lender, its past, present and future
             successors, assigns, predecessors, administrators and
             affiliates, and each of their respective officers, directors,
             employees, agents, affiliates, representatives, parents,
             divisions, subsidiaries and attorneys (each, a “Lender
             Party” and collectively the “Lender Parties”) from and
             against any and all claims, demands, causes of action,
             suits, debts, obligations, promises, costs, expenses,
             damages and liabilities, and irrevocably waive and
             relinquish any and all rights of setoff, counterclaims and
             defenses, whether known or unknown, contingent or
             absolute, liquidated or unliquidated or otherwise, arising
             from or related to any act or omission of any Lender Party
             with respect to or in connection with the Note or obligations
             evidenced by the Note and any notices, conversations,
             negotiations, disputes or litigation regarding any of the
             foregoing occurring prior to the date of this Amendment.

Harlev Decl. Ex. D at 4.

      20.    On January 3, 2021, Debtor exercised its right to extend the maturity

date of the Loan to March 1, 2021. The Extension Notice, dated January 3, 2021 is

attached to the Harlev Decl. as Exhibit I (“Extension Notice”). The Extension Notice

reconfirmed the representations in the Amended Note: “This letter shall serve as the

Extension Notice pursuant to the FIRST AMENDMENT TO PROMISSORY

NOTE dated September 18, 2020” (emphasis in original).



                                          10
21-11298-lgb   Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14    Main Document
                                      Pg 11 of 36



      21.    Lender provided the Debtor with the option for a second extension,

provided that the Debtor met certain conditions. Debtor failed to meet the agreed-

upon conditions for a second extension, and the Loan matured on March 1, 2021.

      22.    By letter dated March 2, 2021, Lender advised Debtor that the Loan had

matured on March 1, 2021, demanded immediate payment of all amounts due under

the Loan, which totaled $8,207,680.65 as of that date, and reserved all its rights

(“March 2021 Default Letter”). This letter is attached to the Harlev Decl. as Exhibit

J.

      23.    On April 27, 2021, the Lender completed the Assignment of Interest by

inserting its name as the “Transferee” and dating the document April 27, 2021 (see

Harlev Decl. Ex. G), and by letter of the same date, advised Debtor and the Pledgor

that Debtor’s continued failure to pay the amounts due under the Loan constituted

an event of default under the Loan documents, allowing Lender to exercise its rights

under the Pledge. Accordingly, Lender advised Debtor and Pledgor that it had

assigned, transferred, and registered, as applicable, all membership and equity

interest of Debtor to and in the name of Lender as if Lender were the absolute owner

(“April 2021 Pledge Exercise Notification”). The April 2021 Pledge Exercise

Notification also demanded the immediate turnover of all books and records of the

Debtor. This letter is attached to the Harlev Decl. as Exhibit K.

      24.    On June 14, 2021, Lender appointed 286 Rider Ave Lender LLC as

managing member of Debtor by entering into an assignment and assumption




                                          11
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                      Pg 12 of 36



agreement between Debtor and Lender (“Assignment”). The Assignment is attached

to the Harlev Decl. as Exhibit L.

      25.    Lender reiterated the contents of the April 2021 Pledge Exercise

Notification in a second notice, dated July 14, 2021, and made a second demand for

the books and records of the Debtor. This letter is attached to the Harlev Decl. as

Exhibit M.

                     The Pledge Grants Lender the Absolute Right to Control
                     Debtor and Manage the Debtor Upon Default

      26.    The Pledge provides, among other things, that upon an Event of Default

under the Pledge, Lender is entitled to have the Membership Interests registered in

its name and to exercise absolute and total control over Debtor. The Pledge provides

in pertinent part:

             If an Event of Default shall occur and be continuing, then
             all Membership Interests at Lender’s option, may be
             registered in the name of Lender or its nominee (if not
             already so registered), and Lender or its nominee may
             thereafter exercise (i) all voting and all equity, membership
             and other rights pertaining to the Membership Interests
             and (ii) any and all rights of conversion, exchange, and
             subscription and any other rights, privileges or options
             pertaining to such Membership Interests as if it were the
             absolute owner thereof (including, without limitation, the
             right to exchange at its discretion any and all of the
             Membership Interests upon the merger, consolidation,
             reorganization, recapitalization or other fundamental
             change in the organizational structure of any member or
             upon the exercise by Pledgor or Lender of any right,
             privilege or option pertaining to such Membership
             Interests, and in connection therewith, the right to deposit
             and deliver any and all of the Membership Interests with
             any committee, depositary, transfer agent, registrar or
             other designated agency upon such terms and conditions as
             it may determine), all without liability except to account
             for property actually received by it, but Lender shall have


                                          12
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                      Pg 13 of 36



             no duty to exercise any such right, privilege or option and
             shall not be responsible for any failure to do so or delay in
             so doing.

Harlev Decl. Ex. B, at 2–3, § 5(a).

      27.    Moreover, the Pledge provides expressly that Lender would be treated

as “absolute owner” upon an Event of Default under the Pledge. Id.

      28.    Furthermore, the Pledge could not be waived or modified by Pledgor,

except in a signed writing; inaction by Pledgor could not be deemed a waiver:

             None of the terms or provisions of this Agreement may be
             waived, amended, or otherwise modified except by a
             written instrument executed by the party against which
             enforcement of such waiver, amendment, or modification is
             sought.

Harlev Decl. Ex. B at 10, § 20.

                    Pledgor Defaulted on the Note and the Pledge

      29.    The Note provides that non-payment is an Event of Default. Harlev

Decl. Ex. C at 3. There is no question that Pledgor has not repaid the Note and that

a balance of at least $8,000,000 remains unpaid; in fact, Pledgor has never disputed

that an Event of Default under the Note has occurred.

      30.    To the contrary, the Amendment expressly acknowledges the validity of

the debt and waives any defenses to repayment of the $8,000,000 Loan. Specifically,

the Amendment, provides, in relevant part, as follows:

             As of [September 18, 2020], [Debtor] is legally, validly and
             enforceably indebted to the Lender under the Note in the
             principal amount of $8,000,000.00 which is due without
             offset, claim, defense, counterclaim or right of recoupment.

Harlev Decl. Ex. D, at ¶ 3(c).




                                          13
21-11298-lgb   Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14     Main Document
                                      Pg 14 of 36



      31.    Debtor has made no payment on the $8,000,000 principal amount of the

Note since it executed the Amendment. Accordingly, the Loan, as extended, matured

on March 1, 2021.

      32.    In addition to the payment default, Lender recently discovered that

Pledgor also caused Debtor to be in default of the Loan Documents’ prohibition

against further encumbering the Debtor and Property. On the very day the initial

Loan Documents were executed, the Debtor’s principals, Moskovits and Lichtenstein,

executed a confession of judgment (“Confession of Judgment”) on behalf of the

Debtor pursuant to which Debtor guaranteed repayment of $1 million borrowed by

an affiliate of Pledgor, 286 Rider Ave Holdings LLC from the former owner of the

Property. Moskovits and Lichtenstein were also obligors of the debt underlying the

Confession of Judgment. A copy of the Confession of Judgment is attached to the

Harlev Decl. as Exhibit N.

      33.    The $1 million indebtedness has not been repaid. On December 17, 2020,

a judgment in the amount of $1.2 million (“Judgment”) was entered against the

Debtor in the Supreme Court State of New York. A copy of the Judgment is attached

to the Harlev Decl. as Exhibit O.

      34.    Both the Debtor’s execution of the Confession of Judgment and the entry

of Judgment constitute defaults under the Loan Documents. The Note specifically

provides that the failure to comply with covenants of other Loan Documents as well

as defaults in payment obligation to third parties constitute defaults under the Note:

             Other Defaults. Borrower fails to comply with or to
             perform, beyond any applicable grace or cure periods, any



                                         14
21-11298-lgb    Doc 23     Filed 08/19/21 Entered 08/19/21 15:13:14   Main Document
                                        Pg 15 of 36



             other term, obligation, covenant or condition contained in
             this Note or in any of the related documents or to comply
             with or to perform any term, obligation, covenant or
             condition contained in any other agreement between
             Lender and Borrower or Guarantor, including, without
             limitation, the Mortgage.

             Default In Favor of Third Parties. Borrower defaults
             under any loan, extension of credit, security agreement,
             purchase or sales agreement, or any other agreement, in
             favor of any other creditor or person that may materially
             affect any of Borrower’s property or Borrower’s ability to
             repay this Note or perform Borrower’s obligations under
             this Note or any of the related.

Harlev Decl. Ex. C at 3.

      35.    The Mortgage in turn provides:

             Restrictions on Leasing and Further Encumbrances.
             The Mortgagor shall not, without first obtaining the prior
             consent of the Mortgagee in each such instance:

                    (a) mortgage, convey or grant a lien subordinate to
             this Mortgage on the Mortgaged Property, or on any or all
             of the Real Property, Improvements, Personal Property or
             Appurtenances of which it is comprised except to the
             Mortgagee;
                                        ...

                  (c) further pledge, transfer, mortgage or otherwise
             encumber or assign the Leases and Rents except to the
             Mortgagee;

Harlev Decl. Ex. E at 14, § 1.12.

             Indebtedness and Liens. (1) Except for trade debt
             incurred in the normal course of business; unsecured short-
             term indebtedness in connection with pre-development
             work approved in advance by Lender; and Debt to
             Mortgagee, create, incur or assume indebtedness for
             borrowed money, including capital leases or (2) sell,
             transfer, mortgage, assign, pledge, lease, grant a security
             interest in, or encumber any of Mortgagor’s assets.



                                          15
21-11298-lgb      Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14   Main Document
                                        Pg 16 of 36




Harlev Decl. Ex. E at 33–34, § 3.1.

      36.    As a result of the various defaults and maturity of the Loan, Lender

notified the Debtor and the Pledgor that it had exercised its rights under the Pledge.

These rights included Lender or its nominee exercising all voting and all equity,

membership, and other rights pertaining to the Membership Interests including

appointing Rider Lender as Managing Member, Lee Buchwald as the Independent

Manager, and commencing this Bankruptcy Case.

                     The Lender’s Rights under the Pledge Were Validly
                     Exercised and the Bankruptcy Case was Properly
                     Commenced

      37.    Pledgor contends that the Pledge that transferred management of

Debtor to the Lender, including the right to commence a bankruptcy case, was invalid

because the Lender had to foreclose on the Pledge under Article 9 of the Uniform

Commercial Code and because the Pledge was not validity executed. Pledgor is wrong

on both counts.

      38.    Section 301(a) of the Bankruptcy Code provides, in pertinent part that:

                     A voluntary case under a chapter of this title is
                     commenced by the filing with the bankruptcy court
                     of a petition under such chapter by an entity that
                     may be a debtor under such chapter.

      39.    As discussed above, Debtor filed its Petition with this Court on July 15,

2021. Attached to the Petition is the Written Consent: “Resolution to File Chapter 11

Reorganization by the Manager of 286 Ride Ave Acquisition” dated July 15, 2021 and

signed by Lee E. Buchwald as the Manager. (Exhibit A to the Harlev Decl.) Also

attached to the Petition is a “Declaration pursuant to Local Rule 1007-2” dated July


                                          16
21-11298-lgb     Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14        Main Document
                                        Pg 17 of 36



15, 2021 and signed by Lee E. Buchwald as the Manager (“1007 Declaration”). A

copy of the 1007 Declaration is attached to the Harlev Decl. as Exhibit P.

       40.    The Written Consent authorizes the filing of the Petition by Debtor. As

the United States Supreme Court has stated, “the initiation of [bankruptcy]

proceedings, like the run of corporate activities, is left to the corporation itself, i.e. to

those who have the power of management.” Price v. Gurney, 324 U.S. 100, 104 (1945).

The determination of who has the power of management is governed by state law. Id.

at 106–07; see also, In re Pasta Bar by Scotto II, LLC, No. 15-12766 (MG), 2015 Bankr.

LEXIS 3941, at *7 (Bankr. S.D.N.Y. Nov. 19, 2015), citing In re Quad-C Funding LLC,

496 B.R. 135, 141 (Bankr. S.D.N.Y. 2013) (citations omitted) (stating “[T]he

Bankruptcy Code does not establish express rules relating to authority to file a

voluntary petition for relief. In order to determine authority to file, bankruptcy courts

initially look to the state law governing the entity”).

       41.    In the context of a New York limited liability company, such as Debtor,

the power of management rests in the members of the company. N.Y. Ltd. Liab. Co.

Law § 401 (Consol. 2004). Debtor is a limited liability company formed under the laws

of New York, the New York Limited Liability Company Law (“NYLLCL”). Attached

to the Harlev Decl. as Exhibit Q are true and correct copies of the Articles of

Organization of 286 Rider Ave Acquisition LLC and the Amended and Restated

Limited Liability Company Operating Agreement of 286 Rider Ave Acquisition LLC.

       42.    Under the Loan Documents, upon default and a demand by Lender, the

Debtor was obligated to deem and treat Lender as the member of Debtor and to afford




                                             17
21-11298-lgb      Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14   Main Document
                                        Pg 18 of 36



Lender all of the rights, powers, and privileges appertaining to such membership in

Debtor, including but not limited to, all voting rights of Debtor. Section 5(a) of the

Pledge is unambiguous: “If an Event of Default shall occur and be continuing, then

all Membership Interests at Lender’s option, may be registered in the name of Lender

or its nominee (if not already so registered), and Lender or its nominee may thereafter

exercise (i) all voting and all equity, membership and other rights pertaining to the

Membership Interests and (ii) any and all rights of conversion, exchange, and

subscription and any other rights, privileges or options pertaining to such

Membership Interests as if it were the absolute owner thereof…” Harlev Decl. Ex. B

at 2–3, § 5(a).

       43.    In furtherance of this provision, in the April 2021 Pledge Exercise

Notification, Lender told Pledgor and Debtor that “[p]ursuant to Section 5(a) of the

Pledge…Lender is exercising Lender’s right to assign, transfer and register, as

applicable, all membership and equity interest of the [Debtor] to and in the name of

Lender as if Lender was the absolute owner thereof.” Harlev Decl. Ex. K at p.2.

Further Lender directed Debtor “to register Lender as the record owner of the

[Debtor], effective immediately, update its corporate record books to reflect the

forgoing, and notify Lender upon completion.” Id. Accordingly the Pledge was validly

exercised.

                     The Lender Was Under No Obligation to Foreclose on the
                     Pledge In order to Exercise Rights

       44.    Pledgor’s argument that Lender was obligated to foreclose on the Pledge

is patently wrong and without any legal support. Section 9–601(a) of the Uniform



                                          18
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                       Pg 19 of 36



Commercial Code applicable in New York provides “[a]fter default, a secured party

has the rights provided in this part and, except as otherwise provided in Section

9–602, those provided by agreement of the parties. . .” (emphasis supplied). The

Pledge at issue here expressly provides by agreement that foreclosure is not required.

Sophisticated commercial parties, especially knowledgeable in the area of real estate

finance, negotiated the Loan and the transaction including the Pledge.

      45.    Lender had a number of options available to it upon the Debtor’s default

and chose to exercise the path and process it believed was in its best interest. It could

have chosen to foreclose, but it did not have to.

      46.    Taking over management and then putting a debtor into bankruptcy

may be a path that is less often taken by a Lender; however, it is authorized by the

negotiated Pledge and it is part of a lender’s toolbox when a lender negotiates for a

pledge. Pledgor cites no cases to the contrary or that support its argument. The reason

for Pledgor’s lack of case law is that the law is to the contrary and does not support

Pledgor’s position.

      47.    The cases are clear that broad pledge agreements, like the one at issue

here, will be enforced to allow an exercising lender to authorize the commencement

of a bankruptcy case without the necessity of a foreclosure action. In In re Eastern

Bancorporation, 23 B.R. 474, 478 (Bankr. E.D. Pa. 1982), the Bankruptcy Court of

the Eastern District of Pennsylvania held that the debtor’s Chapter 11 petition,

authorized by the lender after it acceded to the debtor’s membership interest through

the exercise of a pledge, was properly authorized. The Court specifically noted that




                                           19
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                      Pg 20 of 36



because the pledge agreement allowed the lender upon default of the underlying loans

to exercise all voting and corporate rights of the debtor, the Lender had the authority

to cause the debtor to commence a bankruptcy case.

      48.    The language in the pledge agreement in In re Eastern Bancorporation

is similar to the unrestricted language in the Pledge Agreement at issue in this action,

which allows the exercise of all voting after a default: “If an Event of Default shall

occur and be continuing, then all Membership Interests at Lender’s option, may be

registered in the name of Lender or its nominee (if not already so registered), and

Lender or its nominee may thereafter exercise (i) all voting and all equity,

membership and other rights pertaining to the Membership Interests . . . .” Harlev

Decl. Ex. B, at 2–3, § 5(a). Given the broad language in the Pledge Agreement, there

can be no doubt that Lender, like the lender in In re Eastern Bancorporation, had the

requisite authority to authorize the Debtor to commence this Bankruptcy Case.

      49.    Similarly, in In re Riverair LLC, where after the lender had exercised

its rights under a pledge, the debtor filed for bankruptcy, Judge Bernstein had no

hesitation, on the lender’s motion to dismiss the bankruptcy due to the lack of

corporate authority of the members of the debtor, in dismissing the bankruptcy filing

as lacking in corporate authority. Judge Bernstein ruled from the bench that “the

expressed terms of the Pledge Agreement entitled to [the lender] to become the

absolute owner of Riverair without the need to foreclose and hence foreclosure was

unnecessary.” In re Riverair LLC, Case No. 04-17586-smb (Bankr. S.D.N.Y. 2005),

hearing transcript dated February 3, 2005, p. 24, ln. 19–23, citing In re Domestic Fuel




                                          20
21-11298-lgb   Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14     Main Document
                                      Pg 21 of 36



Corp., 71 B.R. 734, 738 (Bankr. S.D.N.Y. 1987) (dicta). The February 3, 2005 Riverair

hearing transcript is attached to the Declaration of Latisha Thompson in support of

Be-Aviv 286 Rider LLC’s Response to Motion by 286 Rider Ave Development LLC to

Dismiss, dated August 19, 2021 (“Thompson Decl.”) as Exhibit J.

      50.    In Riverair, in denying the former managing members’ motion for

reconsideration, Judge Bernstein further noted that upon default and upon the acting

sole managing member [the lender] exercising its rights under the pledge agreement,

the acting sole managing member [lender] “acquired all the right to control the

destiny of [debtor] as if it was the sole managing member.” In re Riverair LLC, Case

No. 04-17586-smb (Bankr. S.D.N.Y. 2005), hearing transcript dated February 15,

2005, p. 25, ln. 5–7. The February 15, 2005 Riverair hearing transcript is attached to

the Thompson Decl. as Exhibit K.

      51.    There is nothing about the facts of this case that should cause this Court

to hold differently than the Courts In re Riverair and In re Eastern Bancorporation

and Pledgor offers nothing to support its argument.

                   The Pledge Agreement is Valid

      52.    In its last gasp attack on Lender’s proper exercise of the Pledge, Pledgor

basically makes the classic plea of the hypocrite, who Abraham Lincoln defined as

the man who murdered his parents then pleaded for mercy on the grounds that he

was an orphan. Pledgor argues that the Pledge and other Loan Documents are invalid

because Ms. Moskovits, who executed the Pledge and is identified in the Pledge as

the Pledgor and sole owner of 100% of the Membership Interests in the Debtor, was

not the proper signatory and that Pledgor never executed a consent authorizing Ms.


                                          21
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                      Pg 22 of 36



Moskovits to execute documents on behalf of the Pledgor is just, to put it mildly,

fiction.

       53.   The Written Consent attached to the Loan Agreement, executed by the

Pledgor, authorizes Ms. Moskovits, on behalf of the Pledgor, to execute the Pledge

Agreement:

             RESOLVED, that Toby Moskovits (the “Authorized
             Signatory”) be, and hereby is, authorized to execute and
             deliver on behalf of the [Debtor] and the Sole Member
             [Pledgor] all agreements and collateral documents,
             including, without limitation, the Loan Documents,
             Membership Interest Pledge Agreement and any security
             agreements with any such changes as the Authorized
             Signatory shall deem necessary or appropriate to
             effectuate the Loan, the execution of each of the same with
             any such changes thereto to be conclusive evidence of the
             approval of such changes by the members as if specifically
             approved in these resolutions.

Harlev Decl. Ex. H, at p.2.

       54.   Because Ms. Moskovits was authorized to execute and deliver the pledge

by corporate resolution, Pledgor’s argument that her execution was unauthorized

necessarily fails. See UBS AG, Stamford Branch v. HealthSouth Corp., 645 F. Supp.

2d 135, 144 (S.D.N.Y. 2008) (upholding the validity of agreements signed pursuant to

board resolutions) (“First, there is no question that the Board resolutions in this case

conferred express actual authority on Brown to execute the Credit Agreement. . . . “).

Even if that were not the case, the various representations about the validity of the

agreements made by Pledgor, the Debtor, and its principals, would preclude the

argument that an improper signatory invalidated the agreements and the subsequent

obligation to pay. See id. at 143 (precluding a party from disavowing its obligations



                                          22
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14       Main Document
                                       Pg 23 of 36



to repay a monetary instrument on the basis that its agents authority was suspect

because of the contradictory representations made throughout the corporate

agreements deeming the agreements as valid); see also Danann Realty Corp. v.

Harris, 5 N.Y.2d 317, 320 (1959).

       55.   Faced with a similar argument in Riverair, Judge Bernstein noted the

doctrine of prevention under contract law: “A party to a contract that prevents a

condition to his performance cannot insist the condition must occur before he becomes

obligated to perform.” Thompson Decl. Ex. J, at p. 23, ln. 5–10 (citing Pereira v. Nelson

(In re Trace Int’l Holdings), 284 B.R. 32, 36 (Bankr. S.D.N.Y. 2002)).

       56.   Even if, there were any defect or problem with the Pledge, as is typical

in any commercial loan transaction, the Debtor had executed the Document Re-

Execution Agreement, whereby the Debtor, the Pledgor, and the Guarantors

covenanted and agreed, among other things, that they would “re-execute any

document or instrument signed in connection with the Loan, or will execute any

document or instrument that should have been signed at or before the closing of the

loan, or which was incorrectly drafted and/or signed.” The Re-Execution Agreement

is attached to the Declaration as Exhibit F. Consequently the Debtor and the Pledgor

would be obligated today to correct any defect in the Loan Documents.

       57.   Last, Respondent also notes the ancient and apt legal doctrine: ex turpi

causa non oritur actio, which, applied in this context, means that reliance on one’s

own misconduct and misdeeds has never and will never be grounds for relief from

liability.




                                           23
21-11298-lgb    Doc 23        Filed 08/19/21 Entered 08/19/21 15:13:14         Main Document
                                           Pg 24 of 36



                        Movant’s Claim that this is a Bad Faith Filing and that the
                        Bankruptcy Should be Dismissed and its Claim that this
                        Court Should Abstain From this Case, are Utterly without
                        Merit

      58.    “The standard in this Circuit [for dismissal] is that a bankruptcy

petition will be dismissed if both objective futility of the reorganization process and

subjective bad faith in filing the petition are found.” In re Kingston Square Assocs,

214 B.R. 713, 725 (Bankr. S.D.N.Y. 1997) (emphasis in original, citation omitted).

Dismissal on the grounds of lack of good faith “is to be used sparingly to avoid denying

bankruptcy     relief    to   statutorily   eligible   debtors   except   in    extraordinary

circumstances.” In re Century/ML Cable Venture, 294 B.R. 9, 34 (Bankr. S.D.N.Y.

2003). The determination of whether a filing is made in good faith requires a “full

examination of all the circumstances of the case” and is a “highly factual

determination.” C-TC 9th Ave. P’ship v. Norton Co. (In re C-TC 9th Ave. P’ship), 113

F.3d 1304, 1312 (2d Cir. 1997). The movant has the initial burden to allege a bad

faith-filing, which the responding party can rebut. Fraternal Composite Servs. v.

Karczewski, 315 B.R. 253, 256 (N.D.N.Y. 2004).

      59.    Putting aside that Pledgor fails even minimally to satisfy its burden of

alleging a bad faith-filing, a full examination of all the circumstances of this case

clearly renders the poorly pleaded arguments as invalid for a multitude of reasons.

      60.    Movant makes what appears to be the two-party dispute argument.

This, as has been discussed, fails because of the Judgment, the tax claims, and the

likely other vendor and professional fee claims. Nevertheless, in support of the two-

party dispute argument, Movant attempts to conjure all kinds of state court activity



                                              24
21-11298-lgb      Doc 23     Filed 08/19/21 Entered 08/19/21 15:13:14           Main Document
                                          Pg 25 of 36



in order to convince the Court that this action belongs in state court. The problem

with this argument is that while there is an action pending in state court, it involves

no creditors of this Estate. It involves other properties that are not assets of this

Estate, and the complaint in the action has not even been served on all the

defendants. Bottom line, virtually nothing is going on in state court that is relevant

to this Bankruptcy Case.

       61.     Also, the argument that this Bankruptcy Case has been filed by the

Lender “as a litigation tactic,” is bizarre. The Lender has not initiated any state court

collection litigation against the Debtor. Rather, it was the Debtor and affiliates of the

Pledgor which engaged in improper litigation tactics. The State Court Action was

commenced against the Lender only after the Debtor defaulted on the Loan. It makes

claims against the Lender that were expressly released by the Debtor in the

Amendment. The State Court litigation, which is obviously meritless, had nothing to

do with the decision to commence the Bankruptcy Case. For the sake of the record,

this is what is actually happening. 3

       62.     On March 16, 2021, shortly after the Debtor defaulted on payment of the

Loan but prior to the commencement of the Bankruptcy Case, Debtor along with

several of its affiliates (“State Court Plaintiffs”) instituted an action in the

Supreme Court of New York State, Kings, County, entitled Heritage 875 4th Avenue

LLC, et al. v. Aviv Arava Management, et al., Index No. 506131/2021, in the New York



3
  Post Petition, Lender has commenced an action against the Guarantors in New York State Supreme
Court. Obviously, this was not a factor in the determination to commence the Bankruptcy Case, since
it took place after the Bankruptcy Case was commenced, and is not stayed by the Bankruptcy Case.


                                                25
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                       Pg 26 of 36



Supreme Court, Kings County (“State Court Action”), against Lender, its

principals, and several of Lender’s affiliates (“State Court Defendants”). The

Pledgor is not a party to the State Court Action, nor is it a creditor of the Debtor.

Thompson Decl. ¶ 2.

      63.     In that action, the Debtor and its affiliates claim that Lender reneged

on obligations to fund additional loans to Debtor and its affiliates. Id. at ¶ 3. Putting

aside that none of the State Court Plaintiffs’ claims concerning an alleged promise to

loan additional funds in the future is reflected in a writing signed by Lender and that

they are expressly refuted by the loan documents themselves, as previously stated,

the Debtor and its prior ownership expressly waived any defenses to repayment of

the $8,000,000 Loan and released Lender and its affiliates from any claims related to

the Loan and the Parties’ relationship. See pp. 9–10, supra.

      64.     Notwithstanding the clear language of the Loan Documents, the State

Court Plaintiffs pressed their claims against some, but not all of the State Court

Defendants. Thompson Decl. ¶ 3. Between late March and Mid-April of 2021, the

Debtor purported to serve its complaint in the state action on three of the six named

State Court Defendants. Id. The remaining State Court Defendants have not been

served. Id.

      65.     In early April, before Lender’s time to answer the complaint had expired,

Lender’s counsel, Morrison Cohen LLP, requested an extension for its response to the

Complaint. Id. at ¶ 4. Debtor’s then-counsel agreed. Id. Counsel for the parties

thereafter reached an agreement on a briefing schedule, which was later




                                           26
21-11298-lgb   Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14     Main Document
                                      Pg 27 of 36



memorialized in a stipulation (“Stipulation”). Id. A copy of the Stipulation is

annexed to the Thompson Decl. as Exhibit E.

      66.    In breach of the parties’ agreement, the day after receiving the

Stipulation, State Court Plaintiffs filed a Motion for Default Judgment against

Lender and one of its affiliates. Thompson Decl. ¶ 5.

      67.    On May 10, 2021, State Court Defendants filed a motion to transfer

venue to New York County because State Court Plaintiffs contractually agreed that

the venue for their claims related to the Loan would be in New York County. Id. at ¶

6. A copy of the State Court Defendants’ motion to change venue is attached to the

Thompson Decl. as Exhibit F.

      68.    On May 17, 2021, the State Court Defendants moved by Order to Show

Cause for an extension to respond to the Complaint and for sanctions against the

State Court Plaintiffs and their Counsel for their frivolous and dishonest conduct in

connection with attempting to obtain a default judgment through deceit. Thompson

Decl. ¶ 7. A copy of this motion is annexed to the Thompson Decl. as Exhibit G. The

Court granted the Order to Show Cause and the determination of this motion is

pending and has been stayed by the Bankruptcy Case. Thompson Decl. ¶ 7.

      69.    The Court granted State Court Defendants’ motion to change venue on

June 14, 2021. Id. at ¶ 8. In the decision granting the State Court Defendants’ Motion

to change venue to New York Supreme Court New York County, Justice James

examined the validity of the Loan Documents in order to evaluate the validity of the




                                         27
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14        Main Document
                                       Pg 28 of 36



forum selection clause that State Court Defendants urged to be enforced and opined

as follows:

                    [State Court Plaintiffs’] contention that such
                    guaranty and other agreements between the parties
                    are permeated by fraud in the inducement by
                    petitioners’ alleged intention not to fulfill their
                    promises to continue lending money to respondents
                    is belied by the aforesaid waiver signed by [the]
                    guarantors. Thus, the record at bar does not support,
                    and in fact refutes [State Court Plaintiffs’]
                    allegations that the entire agreement between the
                    parties was permeated by fraud.


Aviv Arava Management, et al. v. Heritage 875 4th Avenue LLC, et al., Index No.

653088/2021 (Sup. Ct. N.Y. Cty. 2021), NYSCEF Doc. No. 28, attached to the

Thompson Decl. as Exhibit H, at p. 5.

      70.     The action was thereafter re-assigned to the New York County

Commercial Division, where it is pending before Justice Schecter. Heritage 875 4th

Avenue LLC, et al. v. Aviv Arava Management, et al., Index No. 452010/2021 (Sup.

Ct. N.Y. Cty. 2021). Thompson Decl. ¶ 10. No discovery has been undertaken and

Justice Schecter has taken no substantive action in the case. Id. at ¶ 11.

      71.     In fact, on August 2, 2021, the parties to the State Court litigation jointly

wrote to Justice Schecter and requested that the State Court take no further action

in the matter, so that this Court may have an opportunity to rule on Debtor’s

authority to commence this Bankruptcy Case and any challenges raised by Debtor’s

former ownership. Id. at ¶ 12. A copy of the August 2, 2021 letter is attached to the

Thompson Decl. as Exhibit I.




                                            28
21-11298-lgb      Doc 23     Filed 08/19/21 Entered 08/19/21 15:13:14            Main Document
                                          Pg 29 of 36



       72.     Consequently, as is clear, other than some preliminary procedural

skirmishes, absolutely nothing has happened in the State Court Action and neither

dismissal nor abstention are warranted. 4

       73.     Just as the actual facts do not support Movant’s argument, the cases it

cites are equally unpersuasive and actually support the decision to file bankruptcy.

Here Debtor is “experiencing a level of financial difficulty that, if it did not file at that

time, it would likely need to file in the future” because the Debtor has never made a

single payment on an $8,000,000 principal amount of the Note which matured on

March 1, 2021. Fraternal Composite Servs., 315 B.R. at 256–57 (affirming dismissal

of Chapter 11 petition because it was filed prematurely by a completely solvent,

profit-earning corporation which was current on its payment obligations, and was

done solely in anticipation of a “worst possible scenario” where a state court judgment

would affect its ability to pay debt). The amount actually due as of the date of the

filing of the petition is in excess of $8.75 million. While in Fraternal Composite Servs.,

the debtor filed a bankruptcy petition in anticipation of a mere possibility of a

judgment, the worst possible scenario has already taken place as Debtor here has

defaulted on an $8,000,000 loan.

       74.     The second case cited for support by Pledgor actually resulted in a denial

of the motion to dismiss the bankruptcy petition because the Court found that Debtor

had demonstrated an intent to reorganize and even if the filing was commenced solely



4 As previously noted, Lender joins in the Debtor’s Response to the Motion and rather than repeating
legal argument relating to dismissal and abstention, adopts the Debtor’s argument as if set forth
herein.


                                                29
21-11298-lgb      Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14    Main Document
                                        Pg 30 of 36



to prevent a purchaser from buying real property pursuant to a contract, where “the

mortgagee supports the filing,” the filing is not made in bad faith. See In re UNED

Assocs. LLC, No. 07-10412 (ALG), 2007 Bankr. LEXIS 1467, at *10 (Bankr. S.D.N.Y.

Apr. 20, 2007).

      75.    And the third case cited by Plaintiff is completely inapposite as the

Chapter 11 filing there occurred on the eve of an enforcement of a judgment when the

filing party was “otherwise losing badly on numerous fronts in the state court

litigation.” In re Bridge to Life, Inc., 330 B.R. 351, 356 (Bankr. E.D.N.Y. 2005), aff’d

sub nom by Bridge to Life, Inc. v. Lucadamo (In re Bridge to Life, Inc.), No. 05-19154

(JF), 2006 U.S. Dist. LEXIS 29652 (E.D.N.Y. May 16, 2006). Given the “highly factual

determination,” of whether a filing is made in good faith, C-TC 9th Ave. P’ship, 113

F.3d at 1312, the decision is not applicable to the case here as the state court has

issued only a single decision and it has been decided in State Court Defendants’ favor.



                  Pledgor Misunderstands the Law and Application of a
             Debtor’s Equity of Redemption in Bankruptcy Cases. Nothing
             Lender has done in any Manner Clogs or Affects the Debtor’s
             Equity of Redemption.

      76.    Pledgor repeatedly asserts that the Debtor’s equity of redemption has

been impaired by the bankruptcy filing. Pledgor cites no case law or statutory support

that would suggest that the filing of a bankruptcy case destroys Debtor’s right of

redemption. To the contrary, the case law is abundantly clear that “if a petition is

filed while the redemption right is unexpired, the equitable right of redemption

becomes a part of the bankruptcy estate.” In re Haynes, 283 B.R. 147, 155 (Bankr.



                                          30
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14       Main Document
                                       Pg 31 of 36



S.D.N.Y. 2002) (citing Canney v. Merchants Bank (In re Frazer), 284 F.3d 362, 372

(2d Cir. 2002)); see also In re Brown, 734 F.2d 119, 123 (2d Cir. 1984) (explaining that

the phrase “all legal or equitable interests of the debtor in property” used in section

541 of the Bankruptcy Code has been given the broadest possible interpretation).

      77.    The reason for this is that under section 541(a)(1) of the Bankruptcy

Code, the filing of a petition in bankruptcy creates an estate consisting of “all legal or

equitable interests of the debtor in property as of the commencement of the case.” An

equity of redemption comes within the scope of “all legal or equitable interests of the

debtor in property” and, becomes property of the estate pursuant to section 541(a)(1).

See 3 L. Distressed Real Est. § 34:16, Estate and property of estate: §§ 541–543—

Property of estate—Real property interests—Miscellaneous real property interests of

estate. Property interests are created and defined by state law. See In re Augusta

Ctr., LLC, 491 B.R. 298, 303 (Bankr. S.D. Ga. 2013) (quoting Butner v. U.S., 440 U.S.

48, 55 (1979)) (“[P]roperty interests are created and defined by state law. Unless some

federal interest requires a different result, there is no reason why such interests

should be analyzed differently simply because an interested party is involved in a

bankruptcy proceeding.”).

      78.    In New York, this means that “if the Debtor had an equitable ownership

interest and right of redemption as of the Petition Date, then those rights became

part of his bankruptcy estate.” Oligbo v. Louis (In re Oligbo), 328 B.R. 619, 637

(Bankr. E.D.N.Y. 2005) (citations omitted). Pledgor has given no reason to reach a

different conclusion here.




                                           31
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14      Main Document
                                      Pg 32 of 36



      79.    The difference in how the equity of redemption is treated in a foreclosure

and in a bankruptcy stems from the fundamental differences in the processes. In a

foreclosure, the borrower can redeem its property until the hammer falls at the

foreclosure sale by paying the lender 100% of what it owes the lender. In that case

the holders of the debtor’s equity retain their equity interests. The foreclosure then

ends with all creditors of the debtor still in place and still owed whatever they might

have been owed prior to the foreclosure. Because the lender’s debt has been satisfied,

the claims of junior creditors are not foreclosed and they remain due and owing

obligations of the borrower.

      80.    Bankruptcy is a collectivist process. All assets of the Debtor are

marshalled for the benefit of all creditors and distributed in accordance with the

priority scheme of the bankruptcy code either from the proceeds of a sale of the

property or under a plan of reorganization. The case law is clear that in connection

with real property, the equity of redemption is just one of the marshalled assets to be

used to satisfy claims of creditors. Equity cannot receive any benefit unless the claims

of all creditors are paid. If it were otherwise, and the Debtor’s equity holders were

able to redeem the property by simply paying of a single creditor’s debt—the

lender’s—so that the property would then vest in equity, creditors would be deprived

of a source of repayment of their debts while equity would be made whole. This would

plainly violate the absolute priority rule and would be impermissible.

      81.    Pledgor’s final attempt to invalidate the bankruptcy filing by claiming

that a loan collateralized by both property and an equity pledge is invalid, has no




                                          32
21-11298-lgb    Doc 23    Filed 08/19/21 Entered 08/19/21 15:13:14        Main Document
                                       Pg 33 of 36



support in law, and if accepted by this Court, WOULD turn the commercial real estate

market on its head, invalidating billions of dollars of security. Pledgor fails to cite any

case law holding that a dual collateral loan clogs the equity of redemption or case law

that holds that the exercise of the pledge should lead to a dismissal of the bankruptcy

petition.

      82.    Pledgor’s reliance on HH Mark Twain LP v. Acres Capital Servicing

LLC, No. 656280/2019, 2020 N.Y. Misc. LEXIS 2515 (Sup. Ct. N.Y. Cty. June 2, 2020),

is misplaced. As Pledgor recognizes, that case did not hold that dual collateral loans

are impermissible. Nor did it involve a bankruptcy. In that case, the borrowers

defaulted on a dual collateral loan secured by both the mortgage on a real property

and a pledge of equity interest in the borrower entities, who were the owners of the

real property. The lender sought to exercise its right to conduct a UCC sale of the

equity interests and the borrowers sought a preliminary injunction, which was denied

by the court in an earlier decision in 2018. The 2020 decision on a motion to dismiss

clarified that the “Court has not ruled on the merits of plaintiffs’ clogging claim,” and

thus the Court was at liberty to and did deny the motion to dismiss in 2020. Id., at

*4.

      83.    An examination of the 2020 decision shows that it is completely devoid

of any reasoning on the merits of the clogging claim and merely recites adages of civil

procedure—that a preliminary injunction does not collaterally estop a subsequent

ruling on the merits and that on a motion to dismiss, the Court is tasked with

affording the pleadings a liberal construction to determine if they fit with any




                                            33
21-11298-lgb         Doc 23     Filed 08/19/21 Entered 08/19/21 15:13:14   Main Document
                                             Pg 34 of 36



cognizable legal theory. 5 HH Mark Twain LP is inapposite because (1) the properties

were sold at a UCC sale and not pursuant to a judicial process and (2) plaintiffs

alleged that the conduct of the sale resulted in the potential loss of valuable historic

tax credits and an absence of bidders permitted Lender to submit credit bids to

acquire control of the properties at issue for allegedly millions of dollars below their

actual value, exposing plaintiffs to millions of dollars in deficiency.

          84.     The 2018 decision on the preliminary injunction, however, is instructive.

In HH Cincinnati Textile L.P. v. Acres Capital Servicing LLC, No. 652871/2018, 2018

N.Y. Misc. LEXIS 2472 (Sup. Ct. N.Y. Cty. June 19, 2018), the New York Supreme

Court rejected the argument that the UCC sale clogged the right of redemption and

denied the injunction:

                  Plaintiffs’ equitable right of redemption has not been, as
                  they assert, “clogged” by the operative agreements.
                  Plaintiffs, at this very moment, retain a right of
                  redemption under UCC § 9-623, which provides that
                  redemption may occur at any time before a secured party
                  disposes of the collateral at a foreclosure sale. Thus, the
                  UCC provides a right of redemption if Plaintiffs can fulfill
                  their obligations under the applicable agreements.
                  Additionally, there is nothing to prevent Plaintiffs from
                  taking part in the bidding process at the UCC sale.

Id., at *4.

          85.     In short, because the Debtor maintains its right of redemption and

nothing in the law would invalidate the Lender’s commencement of this Bankruptcy

case, Pledgor’s argument must be rejected.




5   The case settled shortly after the Court’s 2020 decision was issued.


                                                    34
21-11298-lgb    Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14       Main Document
                                      Pg 35 of 36



                    Pledgor’s    Request       for   Turnover      Simply   Makes    no
                    Sense

      86.    Movant seeks to have this Court order the Lender to turn over the

membership interest it holds in the Debtor to Pledgor under 11 U.S.C. § 543. The

problem with this request is that the “Membership Interest” is not property of the

Debtor’s estate. It does not belong to the Debtor. It belonged to the Pledgor, which is

not a debtor, and it now belongs to the Lender, which is also not a debtor. Section 543

only applies to the turnover of assets belonging to the estate of a debtor and turnover

of those assets to the Debtor. Hence, it is simply inapplicable.

                             MEMORANDUM OF LAW

      87.    Lender submits that the relevant legal authorities are set forth herein

and that the requirement, pursuant to Local Bankruptcy Rule 9013–1, that a

separate memorandum of law be filed in support of this Motion, be waived.

                                   CONCLUSION

      88.    For all of the foregoing reasons, it is clear that the Petition was validly

authorized and the Bankruptcy Case properly commenced. Therefore Lender

respectfully requests that the Motion be denied and that the Court grant Respondent

such other and further relief as is just and proper.

Dated: New York, New York
       August 19, 2021


                                                MORRISON COHEN LLP


                                                By: /s/ Joseph T. Moldovan
                                                        Joseph T. Moldovan, Esq.
                                                        Latisha Thompson, Esq.


                                          35
21-11298-lgb   Doc 23   Filed 08/19/21 Entered 08/19/21 15:13:14   Main Document
                                     Pg 36 of 36



                                                  David J. Kozlowski, Esq.
                                                  909 Third Avenue
                                                  New York, New York 10022
                                                  (212) 735-8600

                                            Attorneys for Be-Aviv 286 Rider LLC




                                       36
